EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Campbell on 01/07/2021.

The application has been amended as follows: 
[[31]] 1.    (Currently Amended by Examiner) An adaptor connecting a source of primary gas to an endoscopic device, the adaptor comprising an adaptor body having: a first fluid transport component in a non-fluid connection with a second fluid transport component, the first and second fluid transport components each having walls with tubular exterior surfaces and interior surfaces defining respective first and second channels extending therethrough, each fluid transport component having a flared open end, a tapered open end, and a central body between the flared open end and the tapered open end; wherein the tubular exterior surfaces of the first and second fluid transport components are attached to each other at an end of the flared open ends and contiguous along an entire length of the second fluid transport flared open end, and the tubular exterior surfaces are separated at the tapered open end and at least a portion of the central body, wherein the channel in the first fluid transport component is a linear liquid channel, and the channel in the second fluid transport component is a linear gas 
[[32]] 2.    (Currently Amended by Examiner) The adaptor of claim [[31]] 1, further comprising a sealing member located at the interior surface of one or both of the flared open ends of the first and second fluid transport components.
[[33]] 3.    (Currently Amended by Examiner) The adaptor of claim [[31]] 1, wherein the tubular inlet port is substantially perpendicular to the exterior surface of the respective one of the first or second fluid transport components.
[[34]] 4.    (Currently Amended by Examiner) The adaptor of claim [[31]] 1, wherein the adaptor body is a single, monolithic structure.


5.    (Currently Amended by Examiner) The adaptor of claim [[31]] 1, wherein the internal diameter of the gas channel at the tapered open end of the channel is greater than the internal diameter of the liquid channel at the tapered open end of the channel.
[[37]] 6.    (Currently Amended by Examiner) The adaptor of claim [[31]] 1, wherein the external diameter of the flared open end of the first fluid transport component is greater than the external diameter of the flared open end of the second fluid transport component.
[[38]] 7.    (Currently Amended by Examiner) The adaptor of claim [[31]] 1, wherein the flared open ends of the first and second fluid transport components are shaped to engage fluid transport elements extending from a portion of the endoscopic device.
[[39]] 8.    (Currently Amended by Examiner) The adaptor of claim [[38]] 7, wherein the flared open ends are shaped to facilitate a press-fit, sealed engagement with the fluid transport elements on the endoscopic device without secondary engaging means.
[[48]] 9.    (Currently Amended by Examiner) The adaptor of claim [[31]] 1, wherein the first and second fluid transport components are substantially parallel and are in a side-by-side connection.
[[43]] 10.    (Currently Amended by Examiner) The adaptor of claim [[42]] 1, wherein the external diameter of the central body is greater than the external diameter of each of the tapered open ends of the first and second fluid transport components, 
[[44]] 11.    (Currently Amended by Examiner) The adaptor of claim [[31]] 1, wherein the external diameter of each of the flared open ends of the first and second fluid transport components is greater than the external diameter of each of the tapered open ends of the first and second fluid transport components.
[[45]] 12.    (Currently Amended by Examiner) The adaptor of claim [[31]] 1, wherein the tapered open end of the first or second transport components comprises a metallic material, and wherein the remaining portion of the adaptor body comprises a polymeric material.
[[46]] 13.    (Currently Amended by Examiner) The adaptor of claim [[31]] 1, further comprising a shroud extending radially outwardly from the exterior surfaces of the first and second fluid transport components, the shroud further extending axially with respect to the first and second fluid transport components so as to at least partially surround the tapered open end of the first and/or second fluid transport component.
[[47]] 14.    (Currently Amended by Examiner) The adapter of claim [[46]] 13, wherein the shroud comprises a wall extending circumferentially about the first and second fluid transport components so as to define an opening for at least partially receiving the tapered open end of the first and/or second fluid transport component.
[[48]] 15.    (Currently Amended by Examiner) The adaptor of claim [[46]] 13, wherein the shroud extends axially such that the tapered open end of the second fluid transport component is completely surrounded by the shroud, and wherein the tapered 
[[51]] 16. (Currently Amended by Examiner) An adaptor connecting a source of primary gas to an endoscopic device, the adaptor comprising an adaptor body having: a first fluid transport component in a non-fluid connection with a second fluid transport component, the first and second fluid transport components each having walls with exterior surfaces and interior surfaces defining respective first and second channels extending therethrough, each fluid transport component having a flared open end, a tapered open end, and a central body between the flared open end and the tapered open end; wherein the exterior surfaces of the first and second fluid transport components are attached to each other at an end of the flared open ends and contiguous along an entire length of the second fluid transport flared open end, and the exterior surfaces are separated at the tapered open end and at least a portion of the central body, wherein the channel in the first fluid transport component is a liquid channel, and the channel in the second fluid transport component is a gas channel in fluid connection with the source of primary gas; and a tubular inlet port extending outward from the exterior surface of the first or second fluid transport component such that the walls of the adapter form one linear channel and one branched channel, wherein the tubular inlet portion includes a central gas passage in fluid connection with the channel formed in the second fluid transport component, wherein a secondary gas is provided through the gas passage to the gas channel in lieu of or in addition to the primary gas, and wherein a first engagement portion is defined by the flared open ends of both the first and the second fluid transport components, a second engagement 
[[52]] 17.    (Currently Amended by Examiner) The adaptor of claim [[51]] 16, further comprising a sealing member located at the interior surface of one or both of the flared ends of the first and second fluid transport components.
[[54]] 18.    (Currently Amended by Examiner) The adaptor of claim [[31]] 1, wherein the tubular inlet port extending from outward from the tubular exterior surface of the first or second fluid transport component comprises a female port.
[[55]] 19.    (Currently Amended by Examiner) The adaptor of claim [[51]] 16, wherein the tubular inlet port extending from outward from the tubular exterior surface of the first or second fluid transport component comprises a female port.
[[56]] 20.    (Currently Amended by Examiner) The adaptor of claim [[31]] 1, wherein inner and outer diameters of the central body of each fluid transport component are smaller than inner and outer diameters of the respective flared open end, and larger than inner and outer diameters of the respective tapered open end.
21.    (Currently Amended by Examiner) The adaptor of claim [[51]] 16, wherein inner and outer diameters of the central body of each fluid transport component are smaller than inner and outer diameters of the respective flared open end, and larger than inner and outer diameters of the respective tapered open end.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        

/ALEXANDRA L NEWTON/           Primary Examiner, Art Unit 3795